Appellant was prosecuted under complaint and information charging him with selling intoxicating liquors in territory where prohibition is not in force, without having obtained a license to sell such liquors. *Page 618 
Appellant moved to quash the complaint and information on the same grounds which were discussed in the case of Gill v. The State, 67 Tex.Crim. Rep., 150 S.W. Rep., 616, and the court did not err in overruling the motion.
There were no exceptions reserved to the introduction or exclusion of testimony, but complaint is made of the failure of the court to give some special instructions requested. The court in his main charge and in the two special charges given at the request of appellant presented every phase of the law applicable to the evidence, and it was wholly unnecessary to give any of the other requested charges.
The judgment is affirmed.
Affirmed.